MANDATE

                 The Fourteenth Court of Appeals
                               NO. 14-14-00031-CV

Brandon Watson, Appellant                  Appealed from the 311th District Court
                                           of Harris County. (Tr. Ct. No. 2012-
v.                                         50546).       Memorandum      Opinion
                                           delivered by Chief Justice Frost.
Meghan Clark, Appellee
                                           Justices Christopher and Busby also
                                           participating.

TO THE 311TH DISTRICT COURT OF HARRIS COUNTY, GREETINGS:

       Before our Court of Appeals on February 24, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its
order in these words:

      This cause, an appeal from the judgment signed October 22, 2013, was heard
on the transcript of the record. We order the appeal DISMISSED FOR LACK
OF JURISDICTION. We order appellant, Brandon Watson, to pay all costs
incurred in this appeal. We further order this decision certified below for
observance.

      WHEREFORE, WE COMMAND YOU to observe the order of our said
Court in this behalf and in all things have it duly recognized, obeyed, and executed.

      WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth
Court of Appeals, with the Seal thereof affixed, at the City of Houston, May 08,
2015.